

[ __________ ] AMENDED AND RESTATED GUARANTY OF LEASE
([ _____________ ])
This [ ________ ]AMENDED AND RESTATED GUARANTY OF LEASE (this “Guaranty”), is
made and entered into as of May 4, 2017 (the “Effective Date”), by GENESIS
HEALTHCARE, INC., a Delaware corporation (f/k/a Skilled Healthcare Group, Inc.)
(“Guarantor”), in favor of [ ________, a ________ ] (“Landlord”). Landlord
hereby executes this Guaranty solely for the purpose of acknowledging and
agreeing to accept this amended and restated Guaranty in substitution and
replacement of the Existing Guaranty (as defined below).
RECITALS
A.    WHEREAS, reference is hereby made to [ Lease dated as of ______ ] (as
amended, modified, revised or restated, the “Lease”) pursuant to which Landlord
leases that certain facility (the “Facility”) to [ ________, a ________ ]
(“Tenant”), and (ii) that certain [ ________ ]Amended and Restated Guaranty of
Lease dated as of July 29, 2016 (the “Existing Guaranty”), executed by Guarantor
in favor of Landlord. All initially-capitalized terms used and not otherwise
defined herein shall have the same meanings given such terms in the Lease.
B.    WHEREAS, Guarantor has requested that Landlord consent to the modification
of certain terms of the Existing Guaranty. Guarantor and Landlord now desire to
amend and restate the Existing Guaranty in its entirety in accordance with the
terms set forth herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor agrees as follows:
1.    Guaranty. In consideration of the benefit derived or to be derived by it
therefrom, as to the Lease, effective as of the Effective Date with respect to
Obligations (as hereinafter defined) arising from and after the Commencement
Date, Guarantor hereby jointly and severally, unconditionally, and irrevocably
guarantees (i) the payment when due of all rent and all other sums payable by
Tenant under the Lease, and (ii) the faithful and prompt performance when due of
each and every one of the terms, conditions and covenants to be kept and
performed by Tenant under the Lease, and any and all amendments, modifications,
extensions and renewals of the Lease, including without limitation all
indemnification obligations, insurance obligations, and all obligations to
operate, rebuild, restore or replace any Facility or improvements now or
hereafter located at the Facility (collectively, the “Obligations”). In the
event of the failure of Tenant to pay any such rent or other sums, or to render
any other performance required of Tenant under the Lease, when due or within any
applicable cure period, Guarantor shall forthwith perform or cause to be
performed all provisions of the Lease to be performed by Tenant thereunder, and
pay all reasonable costs of collection or enforcement and other damages that may
result from the non-performance thereof to the full extent provided under the
Lease. As to the Obligations, Guarantor's liability under this Guaranty is
without limit.
2.    Survival of Obligations. The obligations of Guarantor under this Guaranty
shall survive and continue in full force and effect notwithstanding:
(a)    any amendment, modification, or extension of the Lease;


- 1 -

--------------------------------------------------------------------------------




(b)    any compromise, release, consent, extension, indulgence or other action
or inaction in respect of any terms of the Lease;
(c)    any substitution or release, in whole or in part, of any security for
this Guaranty which Landlord may hold at any time;
(d)    any exercise or non-exercise by Landlord of any right, power or remedy
under or in respect of the Lease or any security held by Landlord with respect
thereto, or any waiver of any such right, power or remedy;
(e)    any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation, or the like of Tenant or any other guarantor;
(f)    any limitation of Tenant's liability under the Lease or any limitation of
Tenant's liability thereunder which may now or hereafter be imposed by any
statute, regulation or rule of law, or any illegality, irregularity, invalidity
or unenforceability, in whole or in part, of the Lease or any term thereof;
(g)    any sale, lease, or transfer of all or any part of any interest in the
Facility or any or all of the assets of Tenant to any other person, firm or
entity other than to Landlord;
(h)    any act or omission by Landlord with respect to any of the security
instruments or any failure to file, record or otherwise perfect any of the same;
(i)    any extensions of time for performance under the Lease, whether prior to
or after the expiration of the Term;
(j)    the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Lease by operation
of law or otherwise;
(k)    the fact that Tenant may or may not be personally liable, in whole or in
part, under the terms of the Lease to pay any money judgment;
(l)    the failure to give any Guarantor any notice of acceptance, default or
otherwise;
(m)    any other guaranty now or hereafter executed by any Guarantor or anyone
else in connection with the Lease;
(n)    any rights, powers or privileges Landlord may now or hereafter have
against any other person, entity or collateral; or
(o)    any other circumstances, whether or not Guarantor had notice or knowledge
thereof.
3.    Primary Liability. The liability of Guarantor with respect to the Lease
shall be primary, direct and immediate, and Landlord may proceed against any
Guarantor: (a) prior to or in lieu of proceeding against Tenant, its assets, any
security deposit, or any other guarantor; and (b) prior to or in lieu of
pursuing any other rights or remedies available to Landlord. All rights and
remedies afforded to Landlord by reason of this Guaranty or by law are separate,
independent and cumulative, and the exercise


- 2 -

--------------------------------------------------------------------------------




of any rights or remedies shall not in any way limit, restrict or prejudice the
exercise of any other rights or remedies.
In the event of any default under the Lease, a separate action or actions may be
brought and prosecuted against Guarantor whether or not Tenant is joined therein
or a separate action or actions are brought against Tenant. Landlord may
maintain successive actions for other defaults. Landlord’s rights hereunder
shall not be exhausted by its exercise of any of its rights or remedies or by
any such action or by any number of successive actions until and unless all
indebtedness and Obligations the payment and performance of which are hereby
guaranteed have been paid and fully performed.
4.    Obligations Not Affected. Subject to the terms of the Lease, Landlord may,
without notice to any Guarantor: (a) amend, alter, compromise, accelerate,
extend or change the time or manner for the payment or the performance of any
Obligation hereby guaranteed; (b) extend, amend or terminate the Lease; or (c)
release Tenant by consent to any assignment (or otherwise) as to all or any
portion of the Obligations hereby guaranteed. Any exercise or non-exercise by
Landlord of any right hereby given Landlord, dealing by Landlord with Guarantor
or any other guarantor, Tenant or any other person, or change, impairment,
release or suspension of any right or remedy of Landlord against any person
including the Tenant and any other guarantor will not affect any of the
Obligations of Guarantor hereunder or give Guarantor any recourse or offset
against Landlord.
5.    Waiver. With respect to the Lease, Guarantor hereby waives and
relinquishes all rights and remedies accorded by applicable law to sureties
and/or guarantors or any other accommodation parties, under any statutory
provisions, common law or any other provision of law, custom or practice, and
agrees not to assert or take advantage of any such rights or remedies including,
but not limited to:
(a)    any right to require Landlord to proceed against Tenant or any other
person or to proceed against or exhaust any security held by Landlord at any
time or to pursue any other remedy in Landlord's power before proceeding against
any Guarantor or to require that Landlord cause a marshaling of Tenant's assets
or the assets, if any, given as collateral for this Guaranty or to proceed
against Tenant and/or any collateral, including collateral, if any, given to
secure Guarantor's obligation under this Guaranty, held by Landlord at any time
or in any particular order;
(b)    any defense that may arise by reason of the incapacity or lack of
authority of any other person or persons;
(c)    notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant,
Landlord, any creditor of Tenant or Guarantor or on the part of any other person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by Landlord or in connection with any
obligation hereby guaranteed;
(d)    any defense based upon an election of remedies by Landlord which destroys
or otherwise impairs the subrogation rights of Guarantor or the right of
Guarantor to proceed against Tenant for reimbursement, or both;
(e)    any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;


- 3 -

--------------------------------------------------------------------------------




(f)    any duty on the part of Landlord to disclose to Guarantor any facts
Landlord may now or hereafter know about Tenant, regardless of whether Landlord
has reason to believe that any such facts materially increase the risk beyond
that which Guarantor intends to assume or has reason to believe that such facts
are unknown to Guarantor or has a reasonable opportunity to communicate such
facts to Guarantor, it being understood and agreed that Guarantor is fully
responsible for being and keeping informed of the financial condition of Tenant
and of all circumstances bearing on the risk of non-payment or non-performance
of any Obligations or indebtedness hereby guaranteed;
(g)    any defense arising because of Landlord's election, in any proceeding
instituted under the federal Bankruptcy Code, of the application of Section
1111(b)(2) of the federal Bankruptcy Code;
(h)    any defense based on any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; and
(i)    all rights and remedies accorded by applicable law to guarantors,
including without limitation, any extension of time conferred by any law now or
hereafter in effect and any requirement or notice of acceptance of this Guaranty
or any other notice to which the undersigned may now or hereafter be entitled to
the extent such waiver of notice is permitted by applicable law.
6.    Warranties. With respect to the Lease, Guarantor warrants that: (a) this
Guaranty is executed at the Tenant’s request; and (b) Guarantor has established
adequate means of obtaining from each Tenant on a continuing basis financial and
other information pertaining to Tenant’s financial condition. Guarantor agrees
to keep adequately informed from such means of any facts, events or
circumstances which might in any way affect Guarantor's risks hereunder, and
Guarantor further agrees that the Landlord shall have no obligation to disclose
to Guarantor information or material acquired in the course of the Landlord's
relationships with Tenant.
7.    No-Subrogation. Until all Obligations of Tenant under the Lease have been
satisfied and discharged in full for six (6) months, Guarantor shall have no
right of subrogation and waives any right to enforce any remedy which Landlord
now has or may hereafter have against Tenant and any benefit of, and any right
to participate in, any security now or hereafter held by Landlord with respect
to the Lease.
8.    Subordination. If for any reason whatsoever Tenant now or hereafter
becomes indebted to Guarantor or any Affiliate of any Guarantor, such
indebtedness and all interest thereon shall at all times be subordinate to
Tenant's obligation to Landlord to pay as and when due in accordance with the
terms of the Lease the guaranteed Obligations. During any time in which an Event
of Default has occurred and is continuing under the Lease and not been cured
within any cure period provided for therein (and provided that Guarantor has
received written notice thereof), Guarantor agrees to make no claim for such
indebtedness that does not recite that such claim is expressly subordinate to
Landlord's rights and remedies under the Lease.
9.    No Delay. Any payments required to be made by Guarantor hereunder shall
become due within ten (10) days of written demand therefor following the
occurrence and during the continuance of an Event of Default under the Lease.


- 4 -

--------------------------------------------------------------------------------




10.    Application of Payments. With respect to the Lease, and with or without
notice to Guarantor, Landlord, in its sole discretion and at any time and from
time to time and in such manner and upon such terms as Landlord deems
appropriate, may (a) apply any or all payments or recoveries from Tenant or from
any other guarantor under any other instrument or realized from any security, in
such manner and order of priority as Landlord may determine, to any indebtedness
or other obligation of Tenant with respect to the Lease and whether or not such
indebtedness or other obligation is guaranteed hereby or is otherwise secured or
is due at the time of such application, and (b) refund to Tenant any payment
received by Landlord under the Lease.
11.    Guaranty Default.
(a)    As used herein, the term “Guaranty Default” shall mean one or more of the
following events (subject to applicable cure periods):
(i)    the failure of Guarantor to pay the amounts required to be paid hereunder
within ten (10) days of written demand therefor following the occurrence and
during the continuance of an Event of Default under the Lease; and
(ii)    the failure of Guarantor to observe and perform any covenant, condition
or agreement on its part to be observed or performed, other than as referred to
in subsection (i) above, for a period of thirty (30) days after written notice
of such failure has been given to Guarantor by Landlord, unless Landlord agrees
in writing to an extension of such time prior to its expiration.
(b)    Upon the occurrence of a Guaranty Default, Landlord shall have the right
to bring such actions at law or in equity, including appropriate injunctive
relief, as it deems appropriate to compel compliance, payment or deposit, and
among other remedies to recover its reasonable attorneys' fees in any
proceeding, including any appeal therefrom and any post judgment proceedings.
12.    Guarantor Covenants.
(a)    Within ninety (90) days after the end of Guarantor’s fiscal years, the
entities then comprising Guarantor shall deliver to Landlord a copy of their
(consolidated) Financial Statements, prepared in accordance with GAAP,
consistently applied, and certified by an officer of Guarantor and reported on
by a “Big Four” certified public accounting firm or other certified public
accounting firm approved by Landlord, which approval will not be unreasonably
withheld. Together with Guarantor's Financial Statements furnished in accordance
with the preceding sentence, Guarantor shall deliver (a) an Officer's
Certificate of Guarantor stating that Guarantor is not in default in the
performance or observance of any of the terms of this Guaranty, or if Guarantor
is in default, specifying all such defaults, the nature thereof, and the steps
being taken to remedy the same, and (b) a report with respect to the financial
statements from Guarantor's accountants, which report shall be unqualified as to
going concern and scope of audit of Guarantor and its subsidiaries and shall
provide in substance that (i) such consolidated financial statements present
fairly the consolidated financial position of Guarantor and its subsidiaries as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP, and (ii) that the examination by
Guarantor's accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards.


- 5 -

--------------------------------------------------------------------------------




(b)    The entities that comprise Guarantor shall collectively maintain, without
duplication, a Net Worth (as defined below) as follows:
(i)    as of March 31, 2015 and June 30, 2015, no less than the greater of (A)
One Hundred Million Dollars ($100,000,000) and (B) 75% of the combined Net Worth
of Guarantor as of February 2, 2015 (the “Closing Date TNW”). In no event shall
the Closing Date TNW be less than One Hundred Million Dollars ($100,000,000);
(ii)    as of the last day of each fiscal quarter thereafter, commencing
September 30, 2015 and ending on the last day of the last fiscal quarter of 2015
but including December 31, 2015, no less than the Net Worth required as of the
last day of the prior fiscal quarter plus the TNW Increment (as defined below);
and
(iii)    from and after January 1, 2016, no minimum Net Worth shall be required
to be maintained.
“Net Worth” means an amount equal to the total consolidated net book value of
the tangible assets of Guarantor (excluding goodwill and other intangible
assets) minus the total consolidated liabilities of such Guarantor. For purposes
of this calculation, (a) the net book value of tangible assets will (i) exclude
the unamortized balance of capitalized assets associated with capital lease or
similar financing obligations and (ii) be adjusted to add back (A) $217,300,000
of deferred tax asset valuation allowance and (B) any unamortized goodwill and
identifiable intangible assets associated with the acquisition pursuant to that
certain purchase agreement dated June 15, 2015, by certain Affiliates of
Company, of certain assets formerly operated by Revera Assisted Living, Inc. and
its Affiliates and (b) the total liabilities will exclude (i) the unamortized
balance of capital lease or similar financing obligation liabilities and (ii)
the net book value of any deferred tax liabilities associated with intangible
assets.
“TNW Increment” means Eighteen Million Two Hundred Thousand Dollars
($18,200,000)
(c)    Coverage Ratio. Guarantor, collectively, shall maintain a Coverage Ratio
(as defined below), based upon operating results for the most recent twelve (12)
months, tested at the end of each fiscal quarter:
(i)for the period commencing on June 30, 2016 and ending December 31, 2016, of
not less than 1.15 to 1.00;
(ii)for the period commencing January 1, 2017 and ending December 31, 2017, of
not less than 1.10 to 1.00;
(iii)for the period commencing January 1, 2018 and ending December 31, 2019, of
not less than 1.12 to 1.00;
(iv)for the period commencing on January 1, 2020 and ending on December 31,
2020, of not less than 1.14 to 1.00;
(v)for the period commencing on January 1, 2021 and ending on December 31, 2021,
of not less than 1.15 to 1.00; and


- 6 -

--------------------------------------------------------------------------------




(vi)for the remainder of the Term, of not less than 1.18 to 1.00.
“Coverage Cure Multiplier” means an amount determined by dividing (a) the
aggregate number of beds licensed at the Facility which are the subject of (i)
the Lease and (ii) the Affiliate Leases (as defined below), as of the date of
determination, by (b) the aggregate number of beds licensed at the Facility
leased by Guarantor or any direct or indirect subsidiary thereof pursuant to the
Welltower Master Lease (as defined below), as of the date of determination.
“Affiliate Leases” means each other lease between Landlord or any Affiliate
thereof, on the one hand, and Guarantor or any direct or indirect subsidiary
thereof, on the other.
“Coverage Ratio” means the ratio of (a) Net Operating Income (as defined below)
for each applicable period; to (b) all real estate lease payments made or
otherwise payable on a cash basis, regardless of accounting treatment, and
interest payments made on a cash basis or otherwise payable by Guarantor for the
applicable period. Notwithstanding the foregoing, income and expenses related to
any facility owned or operated by Guarantor or any direct or indirect subsidiary
thereof, shall be excluded from the calculation of the “Coverage Ratio” with
respect to the first twelve month period after a certificate of occupancy is
issued for such facility.
“Net Operating Income” means the pre-tax net income of Guarantor, collectively,
plus (a) the amount of the provision for depreciation and amortization; plus (b)
to the extent included in pre-tax income of Guarantor, collectively, the amount
of the provision for interest and real estate lease payments, plus (c) the
amount of any non-cash impairment charges, the amount of any loss from unusual
or extraordinary items in excess of $100,000, the costs of any restructuring,
and, to the extent approved by Landlord, acting reasonably, any other
non-recurring loss, but excluding any impairments or expenses related to bad
debts; minus (d) the amount of any cash or non-cash unusual or extraordinary
gains and revenues that are in excess of $100,000, and, to the extent approved
by Landlord, acting reasonably, any other non-recurring gains. Revenues and
expenses of variable interest entities that are consolidated with Guarantor
pursuant to GAAP will be excluded from the calculation of Net Operating Income.
For the five quarters that follow February 2, 2015, Guarantor will add to Net
Operating Income up to $25,000,000 of unrealized cost reductions or revenue
enhancements (the “Unrealized Synergy Add Back”). In each measurement period,
the Unrealized Synergy Add Back will be reduced by the amount of actual
synergies realized, computed by Guarantor in good faith. Any cash held as
security by Landlord, and the amount of any letters of credit held by Landlord
pursuant to the terms of this Guaranty, shall, for the purposes of Sections
12(c) and 13 of this Guaranty (without duplication), be deemed to be “Net
Operating Income” with respect to each period in which such cash or letters of
credit are held by Landlord.
“Welltower Master Lease” means that certain 20th Amended and Restated Master
Lease Agreement between FC-GEN Real Estate, LLC and Genesis Operations LLC,
dated as of January 31, 2017, as amended by that certain First Amendment to 20th
Amended and Restated Master Lease Agreement, dated as of the date hereof (as
further amended, restated or supplemented from time to time).
13.    Coverage Ratio Cure Right. Guarantor’s failure to meet the requirements
of the Coverage Ratio under this Guaranty or any other guaranty provided in
favor of Landlord or an Affiliate


- 7 -

--------------------------------------------------------------------------------




thereof with respect to any Affiliate Lease (each, an “Affiliate Guaranty”),
shall not constitute a Guaranty Default (as defined in this Guaranty and each
Affiliate Guaranty) or an Event of Default (as defined in the Lease and each
Affiliate Lease) provided that (a) the actual Coverage Ratio is greater than or
equal to 1.10 to 1.00, and (b) Guarantor, collectively, delivers a letter of
credit (in form and substance, and issued by an issuer, reasonably satisfactory
to Landlord) to Landlord (or an Affiliate thereof) equal to the Default
Shortfall Amount (defined below) within 10 days following delivery of the
Officer’s Certificates and Financial Statements for the applicable fiscal
quarter. By delivering a single letter of credit to Landlord (or an Affiliate
thereof) equal to the Default Shortfall Amount, Guarantor shall be deemed to
have cured Guarantor’s failure to meet the requirements of the Coverage Ratio
under this Guaranty and each Affiliate Guaranty. The “Default Shortfall Amount”
for any fiscal quarter means an amount determined by multiplying (x) the
Coverage Cure Multiplier, by an amount equal to (y)(i) the Net Operating Income
required to achieve a Coverage Ratio of not less than the amount required
pursuant to the Coverage Ratio (being 1.10 to 1.00, 1.12 to 1.00, 1.14 to 1.00,
1.15 to 1.00, or 1.18 to 1.00, as applicable), less (ii) the actual Net
Operating Income for the applicable period. Landlord will return the letter of
credit delivered under this Section 13 within 30 days after receipt by Landlord
of Officer’s Certificates and Financial Statements evidencing a Coverage Ratio
of the amount required in clause pursuant to the Coverage Ratio (being 1.10 to
1.00, 1.12 to 1.00, 1.14 to 1.00, 1.15 to 1.00, or 1.18 to 1.00, as applicable),
for four consecutive fiscal quarters.
14.    Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by email or by an overnight express service to the following
address:
To Guarantor:
101 East State Street
Kennett Square, Pennsylvania 19348
Telephone: 610-444-6350
Attention: Chief Executive Officer
 
 
With a copy to:
(that shall not
constitute notice)
101 East State Street
Kennett Square, Pennsylvania 19348
Attention: Law Department
 
 
With a copy to:
(that shall not
constitute notice)
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attn: Neil L. Rock
Phone: +1 212 735 3787
 
 
To Landlord:
c/o Sabra Health Care REIT, Inc.
18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
Attention: Chief Executive Officer
 
 
With a copy to:
(that shall not
constitute notice)
Sherry Meyerhoff Hanson & Crance LLP
610 Newport Center Drive, Suite 1200
Newport Beach, CA 92660-6445
Attention: Kevin L. Sherry, Esq.



- 8 -

--------------------------------------------------------------------------------




or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by email shall be deemed given (i) if sent by email
before 5:00 p.m. (Eastern time) on a Business Day, when transmitted; (ii) if
sent by email on a day other than a Business Day or after 5:00 p.m. (Eastern
time) on a Business Day, on the following Business Day.
15.    Miscellaneous.
(a)    No term, condition or provision of this Guaranty may be waived except by
an express written instrument to that effect signed by Landlord. No waiver of
any term, condition or provision of this Guaranty will be deemed a waiver of any
other term, condition or provision, irrespective of similarity, or constitute a
continuing waiver of the same term, condition or provision, unless otherwise
expressly provided.
(b)    If any one or more of the terms, conditions or provisions contained in
this Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.
(c)    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, EXCEPT THAT THE LAWS OF THE STATE WHERE THE
FACILITY IS LOCATED SHALL GOVERN THIS AGREEMENT TO THE EXTENT NECESSARY (I) TO
OBTAIN THE BENEFIT OF THE RIGHTS AND REMEDIES SET FORTH HEREIN WITH RESPECT TO
THE FACILITY AND (II) FOR PROCEDURAL REQUIREMENTS WHICH MUST BE GOVERNED BY THE
LAWS OF SUCH STATE. GUARANTOR CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE
STATE AND FEDERAL COURTS OF CALIFORNIA AND AGREES THAT ALL DISPUTES CONCERNING
THIS GUARANTY SHALL BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF CALIFORNIA. GUARANTOR FURTHER CONSENTS TO IN PERSONAM JURISDICTION
BEFORE THE STATE AND FEDERAL COURTS OF EACH STATE WITH RESPECT TO ANY ACTION
COMMENCED BY LANDLORD SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF THE LEASED
PROPERTY IN WHICH GUARANTOR IS REQUIRED TO BE NAMED AS A NECESSARY PARTY.
GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY
METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF CALIFORNIA AND IRREVOCABLY
WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF CALIFORNIA OR, TO THE EXTENT APPLICABLE IN ACCORDANCE WITH THE TERMS
HEREOF, LOCATED IN THE STATE WHERE THE FACILITY IS LOCATED.
(d)    EACH OF THE GUARANTOR, BY ITS EXECUTION OF THIS GUARANTY, AND THE
LANDLORD, BY THEIR ACCEPTANCE OF THIS GUARANTY, HEREBY WAIVE TRIAL BY JURY AND
THE RIGHT THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON, UNDER, OUT
OF, BY REASON OF OR RELATING IN ANY WAY TO THIS GUARANTY OR THE INTERPRETATION,
BREACH OR ENFORCEMENT THEREOF.


- 9 -

--------------------------------------------------------------------------------




(e)    In the event of any suit, action, arbitration or other proceeding to
interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party's
reasonable costs and expenses incurred in connection therewith, including, but
not limited to, reasonable attorneys' fees and costs of appeal, post judgment
enforcement proceedings (if any) and bankruptcy proceedings (if any). Any court,
arbitrator or panel of arbitrators shall, in entering any judgment or making any
award in any such suit, action, arbitration or other proceeding, in addition to
any and all other relief awarded to such prevailing party, include in such
judgment or award such party's reasonable costs and expenses as provided in this
paragraph.
(f)    Guarantor (i) represents that it has been represented and advised by
counsel in connection with the execution of this Guaranty; (ii) acknowledges
receipt of a copy of the Lease; and (iii) further represents that Guarantor has
been advised by counsel with respect thereto. This Guaranty shall be construed
and interpreted in accordance with the plain meaning of its language, and not
for or against Guarantor or Landlord, and as a whole, giving effect to all of
the terms, conditions and provisions hereof.
(g)    Except as provided in any other written agreement now or at any time
hereafter in force between the Landlord and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Landlord with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Landlord or
Guarantor unless expressed herein.
(h)    All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its respective successors and
assigns and shall inure to the benefit of Landlord and to the benefit of
Landlord's successors and assigns.
Whenever the singular shall be used hereunder, it shall be deemed to include the
plural (and vice-versa) and reference to one gender shall be construed to
include all other genders, including neuter, whenever the context of this
Guaranty so requires. Section captions or headings used in the Guaranty are for
convenience and reference only, and shall not affect the construction thereof.






- 10 -

--------------------------------------------------------------------------------





EXECUTED as of the date first set forth above.
GUARANTOR:

GENESIS HEALTHCARE, INC.,
a Delaware corporation



By:                        
Name:    Michael S. Sherman
Title:    Senior Vice President






LANDLORD:


[ __________________, ]
a [ ___________________ ]




By:                        
Name:                        
Title:                        






S - 1